
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2843
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To provide for the joint appointment of the
		  Architect of the Capitol by the Speaker of the House of Representatives, the
		  President pro tempore of the Senate, the majority and minority leaders of the
		  House of Representatives and Senate, the chair and ranking minority member of
		  the Committee on House Administration of the House of Representatives, the
		  chair and ranking minority member of the Committee on Transportation and
		  Infrastructure of the House of Representatives, the chair and ranking minority
		  member of the Committee on Rules and Administration of the Senate, the chairs
		  and ranking minority members of the Committees on Appropriations of the House
		  of Representatives and Senate, and two other designated members of the Senate,
		  and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Architect of the Capitol Appointment
			 Act of 2010.
		2.Appointment and
			 Term of Service of Architect of the Capitol
			(a)AppointmentThe
			 Architect of the Capitol shall be appointed jointly by the Speaker of the House
			 of Representatives, the President pro tempore of the Senate, the majority and
			 minority leaders of the House of Representatives and Senate, the chair and
			 ranking minority member of the Committee on House Administration of the House
			 of Representatives, the chair and ranking minority member of the Committee on
			 Transportation and Infrastructure of the House of Representatives, the chair
			 and ranking minority member of the Committee on Rules and Administration of the
			 Senate, the chairs and ranking minority members of the Committees on
			 Appropriations of the House of Representatives and Senate, a member of the
			 Senate to be designated by the majority leader of the Senate, and a member of
			 the Senate to be designated by the minority leader of the Senate.
			(b)Term of
			 ServiceThe Architect of the Capitol shall be appointed for a
			 term of 10 years, and may be reappointed for additional terms.
			(c)Conforming
			 AmendmentSection 319 of the Legislative Branch Appropriations
			 Act, 1990 (2 U.S.C.
			 1801) is repealed.
			(d)Effective
			 DateThis section shall apply with respect to appointments made
			 on or after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives February 3, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
